 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE
 8       MARK MAYES,                                   CASE NO. C18-700 RSM
 9                    Plaintiff,                       ORDER GRANTING DEFENDANTS’
                                                       SECOND MOTION TO DISMISS
10             v.
11       ANGIE RAYFIELD, et al.,
12                    Defendants.
13

14
                                        I.     INTRODUCTION
15
              This matter is before the Court on Defendants’ second Motion to Dismiss Pursuant to
16
     Federal Rule of Civil Procedure 12(b)(6). Dkt. #23. The Court previously granted a motion to
17

18   dismiss brought by Defendants and granted Plaintiff leave to file an amended complaint. Dkt.

19   #19. Plaintiff subsequently did so. Dkt. #21. Defendants now seek dismissal of Plaintiff’s

20   Amended Complaint. Finding that Plaintiff’s Amended Complaint is deficient, the Court grants
21   Defendants’ Motion.
22
                                        II.    BACKGROUND1
23
              In 2017, Plaintiff was an employee of ABM Janitorial Service. The position was a union
24
     position and Plaintiff joined Defendant Service Employees International Union 6 (“Defendant
25

26
     1
      The following facts are gleaned from the Amended Complaint and the briefing on the Motion
     and viewed in a light most favorable to Plaintiff. See generally, Dkts. #21, and #23–#27.


     ORDER – 1
     Union”). While in the position, Plaintiff faced several instances of racial discrimination in the
 1

 2   workplace and filed approximately nine grievances with his employer. Each time, Plaintiff

 3   requested that his employer keep the union informed. Plaintiff was told that the union was aware

 4   of the issues and that the union would contact him. Plaintiff was never contacted by the union
 5
     and never received assistance with the grievance process. Ultimately, Plaintiff was terminated
 6
     by his employer in retaliation for making grievances. Plaintiff contacted Defendant Angie
 7
     Rayfield (“Defendant Rayfield”) directly but was informed, generally, that the union would not
 8
     represent him. Since then, Plaintiff has continued to request representation on multiple occasions
 9

10   and has been denied each time. Plaintiff appears to assert claims of negligence, breach of

11   contract, discrimination, and breach of fiduciary duty against Defendant Union.2
12                                          III.    DISCUSSION
13
             A complaint, to survive a Federal Rule of Civil Procedure 12(b)(6) motion, must “give
14
     the defendant fair notice of what the . . . claim is and the grounds upon which it rests” and must
15
     include sufficient facts to “state a claim for relief that is plausible on its face.” Bell Atl. Corp. v.
16

17   Twombly, 550 U.S. 544, 555, 570 (2007) (alteration in original) (citations omitted). Dismissal

18   for failure to state a claim for relief “can be based on the lack of a cognizable legal theory or the

19   absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police
20   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Fed. R. Civ. P. 8(a)(2). Where the court is
21
     interpreting the “inartful pleadings of pro se litigants,” the court is to hold the pleadings to a “less
22

23

24

25   2
       It is not clear from Plaintiff’s Amended Complaint whether Plaintiff intends for Defendant
26   Rayfield to remain a defendant in this action. Dkt. #21. To the extent Plaintiff seeks to impose
     individual liability on Defendant Rayfield for violations of Title VII, those claims are precluded.
     See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587–88 (9th Cir. 1993).


     ORDER – 2
     stringent standard than formal pleadings drafted by lawyers.” Eldridge v. Block, 832 F.2d 1132,
 1

 2   1137 (9th Cir. 1987); Haines v. Kerner, 404 U.S. 519, 520 (1972).

 3          Defendants primarily challenge Plaintiff’s Amended Complaint on the basis that it fails

 4   to state a claim upon which relief can be granted because Plaintiff’s action is precluded by the
 5
     terms of Defendant Union’s Constitution and Bylaws. Dkt. #23. The Constitution and Bylaws
 6
     protect a member’s right “to institute an action in any court or in a proceeding before any
 7
     administrative agency, irrespective of whether the union or its officers are defendants in the
 8
     action.” Dkt. #24 at 23 (Article 17, Section 1.E.). But prior to instituting such an action, the
 9

10   member must exhaust “intro-union remedies as required by the International constitution and

11   applicable law.” Id. On the factual allegations of the Amended Complaint, Plaintiff does not
12   establish that he exhausted his internal union remedies.
13
            But, there remains some question of whether Plaintiff must do so. Defendants argue that
14
     “[e]xhaustion of internal union processes is required.” Dkt. #23 at 5 (citing Clayton v. Int’l
15
     Union, United Auto., Aerospace, & Agr. Implement Workers of Am., 451 U.S. 679 (1981)
16

17   (emphasis added). But the decision of whether to require exhaustion of internal union processes

18   is left to the discretion of the court. Scoggins v. Boeing Co., 742 F.2d 1225, 1229 (9th Cir. 1984)

19   (“The determination whether to require exhaustion is left to the sound discretion of the trial
20   court.”). In exercising that discretion, courts are to be guided by three considerations:
21
            [F]irst, whether union officials are so hostile to the employee that he could not
22          hope to obtain a fair hearing on his claim; second, whether the internal union
            appeals procedures would be inadequate either to reactivate the employee’s
23          grievance or to award him the full relief he seeks under § 301; and third, whether
            exhaustion of internal procedures would unreasonably delay the employee’s
24          opportunity to obtain a judicial hearing on the merits of his claim. If any of these
25          factors are found to exist, the court may properly excuse the employee’s failure
            to exhaust.
26




     ORDER – 3
     Clayton, 451 U.S. at 689. This inquiry is not appropriate for resolution on a motion to dismiss
 1

 2   and is better suited for summary judgment. Jay v. Serv. Emps. Int’l Union-United Health Care

 3   Workers W., 203 F. Supp. 3d 1024, 1041 (N.D. Cal. 2016) (noting that failure to exhaust is not

 4   an unenumerated Rule 12(b) motion and relying on Albino v. Baca, 747 F.3d 1162 (9th Cir.
 5
     2014)).
 6
               Upon review, however, Plaintiff’s Amended Complaint suffers from other pleading
 7
     deficiencies.3 Plaintiff’s sparse allegations are so overly broad that they embrace multiple
 8
     possible causes of action without adhering to any particular legal theories. Plaintiff does not
 9

10   even make clear whether he is claiming that Defendant Union itself discriminated against him,

11   that Defendant Union failed to satisfy its duty of fair representation in remedying discrimination
12   by the employer in violation of the collective bargaining agreement, that Defendant Union
13
     violated a provision of its own Constitution and Bylaws, that Defendant Union committed all
14
     such violations, or some other legal claim. As a result, Defendants and the Court are unable to
15
     adequately analyze and consider Plaintiff’s legal claims.         In short, Plaintiff’s Amended
16

17   Complaint does not provide Defendants “fair notice of what the . . . claim is and the grounds

18   upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47

19   (1957); Fed. R. Civ. P. 8(a)(2)). Accordingly, the Court finds dismissal appropriate.
20             When dismissing a complaint for failure to adequately state a claim, “leave to amend
21
     should be granted unless the court determines that the allegation of other facts consistent with
22
     the challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-
23

24

25   3
       This is especially true as Plaintiff is proceeding in forma pauperis in this action and the Court
26   is therefore charged with dismissing the action, at any time, if it fails to state a claim, raises
     frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from
     such relief. See 28 U.S.C. § 1915(e)(2)(B).


     ORDER – 4
     Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986). Leave to amend is appropriate in this
 1

 2   case. As noted above, several legally cognizable claims could be supported by the addition of

 3   allegations consistent with the Amended Complaint. The exception—which Plaintiff appears to

 4   have accepted—is that Plaintiff may not assert individual claims against Defendant Rayfield for
 5
     violations of Title VII. See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587–88 (9th Cir. 1993).
 6
     Individual Title VII claims against Defendant Rayfield are dismissed with prejudice and may not
 7
     be included in any amended complaint filed by Plaintiff.
 8
                                         IV.     CONCLUSION
 9

10          Having considered Defendants’ Motion, the relevant briefing, and the remainder of the

11   record, the Court finds and ORDERS:
12      1. Defendants’ Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)
13
            (Dkt. #23) is GRANTED.
14
        2. Plaintiff is granted leave to file a Second Amended Complaint in accordance with the
15
            Court’s rulings above no later than thirty (30) days from the date of this Order. Should
16

17          Plaintiff elect to file a Second Amended Complaint, Plaintiff is encouraged to more fully

18          describe the circumstances of the case and more clearly identify the actions and harms he

19          complains of. Failure to file an Amended Complaint within this period will result in
20          dismissal of Plaintiff’s claims.
21
            DATED this 29th day of March 2019.
22

23

24
                                                  A
                                                  RICARDO S. MARTINEZ
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26




     ORDER – 5
